DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 March 2021 has been entered.

Response to Amendment
The amendment filed on 10 March 2021 has been entered.

Response to Arguments
Applicant's arguments filed 10 March 2021 have been fully considered but they are not persuasive. 
Applicant argues that Holman does not teach “wherein the ratio of the optical distance to the pitch between the light source and the adjacent light source is suitable for the light source having same type”.  The examiner respectfully disagrees.  Applicant 
Applicant argues that according to the description of Holman, the aspects of the two embodiments cannot be combined.  The examiner disagrees.  Holman does not say anything about the combinability or lack thereof of any of the embodiments described.  "The prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." (In re Fulton, 391 F.3d 1195, 73 USPQ2d 1141 (Fed. Cir. 2004); see MPEP 2143.01(I).  Nothing Holman says about Fig. 3 criticizes, discredits, or otherwise discourages Fig. 27, or vice versa.  Fig. 7 of Holman shows the relationship between optical depth and effective lumens, and since the pitch is a constant, it also implicitly shows the relationship between the optical distance/pitch ratio.  The graph shows a clear trend as the optical depth increases; it reaches a plateau and remains fairly constant thereafter up to 0.9 mm, particularly when used with a BEF or LEF.  The information communicated in Fig. 7 shows a reasonable expectation of success as the optical distance increases; Holman wants 1000 effective lumens (see column 3 lines 2-8), and is consistently getting 1200-1300 effective lumens (with the LEF) as the optical distance increases from 0.3 to 0.9.  A person of ordinary skill would have good reason, extrapolating from the trend shown in Fig. 7, to expect the continued success of Holman’s display device as the optical depth continues to increase into the claimed range for optical depth.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 9, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Holman et al. (US 7,520,642 B2) in view of Chang et al. (US 2016/0298828 A1) and Park (US 8,267,543 B2) and Sun et al. (US 2011/0096402 A1).

With respect to claim 1:	Holman teaches “a display device (Figs. 3a, 3b), comprising: a substrate (94); a light source, being disposed on the substrate (118); a reflecting structure (82), being disposed on the substrate and having an opening (Figs. 3a, 3b), wherein the light source is correspondingly disposed in the opening (Figs. 3a, 3b); and an optical film set (84+86+88+92), disposed on the reflecting structure (Fig. 3a), and at least part of the optical film set overlapping with the light source (Fig. 3a); wherein a ratio of an optical distance (OD) to a pitch between the light source and an adjacent light source is in a range between 0.1:1 to 1:1, and the optical distance is in a range between 1.8 mm and Holman’s Fig. 3 embodiment teaches a preferred optical distance of 0.173 mm (column 20 lines 16-28) and a pitch of 1.6 mm (column 20 lines 16-28) for a ratio of 0.1:1 while Holman’s Fig. 29 embodiment teaches a preferred optical distance of 7.67 mm (column 47 line 61-column 48 line 3) and a pitch of 3.53 mm (column 47 line 61-column 48 line 3) for a ratio of 2.2:1.  From the Fig. 3 and Fig. 29 embodiments of Holman we can see that the optical distance in Holman varies at least from 0.173 mm to 7.67 mm and the pitch varies at least from 1.6 mm to 3.53 mm, such that the ratio varies from 0.1:1 to 2.2:1.  While applicant’s claimed ranges are not anticipated by any one data point in Holman, they lie within the ranges of Holman’s disclosure taken as a whole and are thus made obvious), and the ratio of the optical distance to the pitch between the light source and the adjacent light source is suitable for the light source having same type (Holman column 42 lines 44-45)”.
Holman does not specifically teach “wherein, the optical film set includes a semi-transmissive film, a diffuser film and a conversion film, the semi-transmissive film is disposed on the reflecting structure, the diffuser film is disposed on the semi-transmissive film, and the conversion film is disposed on the diffuser film”.
However, Chang teaches “wherein, the optical film set includes a semi-transmissive film (any one of 134, 138, or 160), a diffuser film (any one of 134 or 138) and a conversion film (120), the diffuser film is disposed on the semi-transmissive film (134 is on 160, 138 is on 134; see Figs. 3-5), and the conversion film is disposed on the diffuser film (see Figs. 3-5)”.
It would have been obvious at the time of the invention for one of ordinary skill in the art to modify the display device of Holman with the semi-transmissive film, diffuser, and 
However, Park teaches “the semi-transmissive film (17) is disposed (see Fig. 12) on the reflecting structure (13)”.
It would have been obvious at the time of the invention for one of ordinary skill in the art to modify the display device of Holman by disposing the semi-transmissive film on the reflective structure so that the reflective structure can support the optical film set (Park column 4 lines 46-58).
Holman does not specifically teach “wherein the diffuser film has a haze value in a range between 80% and 99%”.
Sun teaches “wherein the diffuser film has a haze value in a range between 80% and 99% (paragraph 22)”.
It would have been obvious at the time of the invention for one of ordinary skill in the art to provide a diffuser film as taught by Sun to the display of Holman due to the art recognized utility of such films as diffusion films in the backlit display art (Sun paragraph 10).
With respect to claim 5:	Holman is silent about “wherein the semi-transmissive film has a transmittance in a range between 30% and 70%”,
However, Sun teaches “wherein the semi-transmissive film has a transmittance in a range between 30% and 70% (paragraph 22)”.
It would have been obvious at the time of the invention for one of ordinary skill in the art to provide a semi-transmissive film as taught by Sun to the display of Holman due to the art recognized utility of such films as diffusion films in the backlit display art (Sun paragraph 10).

Sun teaches an optical adhesive useful for the purpose of gluing layers of an optical film set together (Sun paragraph 36).
It would have been obvious at the time of the invention for one of ordinary skill in the art to use Sun’s optical adhesive member between any or all of the semi-transmissive member and diffuser film, the diffuser film and light selecting film, of the light-selecting film and the conversion film, in order to make these film into an integral optical film set (Sun paragraph 36).
With respect to claim 10:	Holman teaches “wherein an optical distance (G1) separating the substrate from the optical film set is in a range between 0 mm and 15 mm (column 19 lines 17-19)”.
With respect to claim 16:	Holman does not specifically teach “wherein the cross section of the reflecting structure is a trapeziform structure, and the trapeziform structure has a first lateral and a second lateral”.
Chang teaches “wherein the cross section of the reflecting structure is a trapeziform structure, and the trapeziform structure has a first lateral and a second lateral (see Fig. 12)”.
It would have been obvious at the time of the invention for one of ordinary skill in the art to form the reflecting structure as a trapeziform rather than a triangle as Chang suggests in order to avoid uneven light emission at the boundaries between adjacent light emitters (Chang column 5 lines 1-16).
With respect to claim 17:	Holman teaches “wherein the first lateral and the second lateral have the same slope (column 19 lines 17-19)”.

With respect to claim 19:	Holman teaches “wherein the absolute value of the slop of the first lateral or the second lateral of the cross section (given by tan(α)) is between 1.21 and 1.23 (column 16 line 67, column 18 lines 53-63, column 20 lines 16-28)”.
Note: using the values of Xi and Xo from claim 18 lines 53-63 and the range of G1 from the 4 examples given in column 20 lines 16-28, the slope given by the equation given in column 16 line 67 is between 1.07 and 1.87.

Claims 2-4, 7-8, 11-13, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Holman, Chang, Park, and Sun as applied to claim 1 above, and further in view of Yamanaka et al. (US 2014/0153216 A1).
With respect to claim 2:	Holman does not specifically teach “wherein the optical film set further comprises a light-selecting film disposed between the diffuser film and the conversion film”. 
However, Chang and Yamanaka together teach “wherein the optical film set further comprises a light-selecting film (Yamanaka 20) disposed between the diffuser film (Chang 134 or 138) and the conversion film (Yamanaka 30, Chang 120)”.
Note: Yamanaka’s light selecting film is directly underneath the conversion film and Chang’s diffuser film is underneath, but not necessarily directly underneath, the conversion film.  To keep the same spatial relationship between the light selecting film and the conversion film as Yamanaka and the same spatial relationship between the conversion film and diffuser film as Chang, the combination would need the light selecting film to be between the diffuser and the conversion film.

With respect to claim 3:	Holman does not specifically teach “wherein at least part of the semi-transmissive film is in contact with the reflecting structure”.
Park teaches “wherein at least part of the semi-transmissive film is in contact with the reflecting structure (see Fig. 12)”.
It would have been obvious at the time of the invention for one of ordinary skill in the art to modify the display device of Holman by disposing the semi-transmissive film on the reflective structure so that the reflective structure can support the optical film set (Park column 4 lines 46-58).
With respect to claim 4:	Holman teaches “wherein the reflecting structure has, on its cross section, a lateral close to the light source (see Figs. 3a, 3b), and the lateral and the substrate jointly include an included angle in a range between 30 degrees and 90 degrees (α; see column 19 lines 17-19)”.
With respect to claim 7:	Holman does not specifically teach “wherein the light-selecting film allows light having a wavelength in a range between 400 nm and 500 nm to pass through the light-selecting film”.
Yamanaka teaches “wherein the light-selecting film allows light having a wavelength in a range between 400 nm and 500 nm to pass through the light-selecting film (see Figs. 3b, 3c)”.
It would have been obvious at the time of the invention for one of ordinary skill in the art to further modify the display device of Holman in view of Chang and Park with the light 
With respect to claim 8:	Holman does not specifically teach “wherein the conversion film comprises a fluorescent material, a phosphorescent material, or a quantum dot material”.
Chang teaches “wherein the conversion film comprises a fluorescent material, a phosphorescent material, or a quantum dot material (paragraph 41)”.
It would have been obvious at the time of the invention for one of ordinary skill in the art to modify the display device of Holman with the semi-transmissive film, diffuser, and conversion films of Chang in order to convert light to a different wavelength and mix the converted and unconverted light together (Chang paragraph 26).
With respect to claim 11:	Park teaches “wherein the light source (15) is a combination of multiple colors (see Figs. 2-9)”.
It would have been obvious at the time of the invention for one of ordinary skill in the art to provide multiple colored light sources as Park teaches in order to mix the different colored lights to obtain white light (Park column 2 lines 11-32).
With respect to claim 12:	Holman teaches “wherein a single light source is correspondingly disposed in an opening (see Figs. 3a, 3b)”.
With respect to claim 13:	Holman does not specifically teach “further comprising plural light sources, wherein the plural light sources are correspondingly disposed in an opening”.
Park teaches “further comprising plural light sources, wherein the plural light sources are correspondingly disposed in an opening (see Figs. 2-9)”.

With respect to claim 15:	Holman does not specifically teach “wherein the cross section of the reflecting structure is a trapeziform structure”.
Park teaches “wherein the cross section of the reflecting structure is a trapeziform structure (Fig. 12)”.
It would have been obvious at the time of the invention for one of ordinary skill in the art to modify the display device of Holman by disposing the semi-transmissive film on the reflective structure so that the reflective structure can support the optical film set (Park column 4 lines 46-58).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Holman, Chang, Park, and Yamanaka as applied to claims 1, 2 above, and further in view of Ing et al. (US 8,721,115 B2).
With respect to claim 14:	Holman does not specifically teach “wherein the openings are staggered arranged”.
However, Ing teaches “wherein the openings (106a) are staggered arranged (Fig. 2b)”.
It would have been obvious at the time of the invention for one of ordinary skill in the art to modify the display of Holman to use a staged opening arrangement as taught by Ing due to the art recognized suitability of such an arrangement for the purpose of providing an LED light panel with uniform light emission (column 1 lines 57-60).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL J. LEE whose telephone number is (571)270-5721.  The examiner can normally be reached on 9-5 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571)272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHANIEL J LEE/Examiner, Art Unit 2875  

/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875